DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cary et al. US 2013/0064525 further in view of Gupta et al. US 2018/0007448.


In regards to claim 1, Cary teaches a method comprising: receiving content comprising an audio portion (see playback for modifying audio portion.—paragraph 00020);

However, Cary fails to explicit disclose but Gupta teaches determining, by a computing device, a time point of the audio portion at which the audio portion comprises a keyword (see identify a first primary plurality of time codes corresponding to one or more occurrences of a first keyword relative to each other within the first audio information..—paragraphs 0011-0012, 0027, 0075); determining, one or more instructions for modifying output of the content at the time point of the audio portion at which the audio portion comprises the keyword (see identify a first primary plurality of time codes corresponding to one or more occurrences of a first keyword relative to each other within the first audio information..—paragraphs 0011-0012, 0027, 0075).

 in order to generate information indicating whether the first video content and the second video content are related based on the determined amount of differences..—see abstract.

Further, Cary teaches and causing sending of, a manifest, for the content, comprising indications of a plurality of locations of video segments of the content (see actions associated with skipping portions of the television program, adding a bleep or other audio deafening feature, blurring or blocking certain portions of the television program, and deleting portions of the television program..—paragraphs 0020, 0022, 0031), indications of a plurality of locations of audio segments associated with the video segments (see offset may correspond with a temporal or other reference sufficient to identify a point during play of the television program at which the modification action is requested..—paragraph 0022), and the one or more instructions for modifying output of the content at the point in time (see modifying as outlined above, also see multiple instructions for certain modification actions depending on the requirements..—paragraphs 0020, 0032).  
In regards to claim 2, Cary and Gupta teaches a method of claim 1, further, Cary teaches wherein the determining the one or more instructions is based on one or more user preferences (see modification action may correspond with any action desired by the first user, also see multiple instruction..--paragraphs 0020, 0032).  
 method of claim 2, further, Cary teaches wherein the one or more user preferences comprise content restrictions (see parental control…--paragraph 0020, 0025).  
In regards to claim 4, Cary teaches a method of claim 2, further, Cary teaches wherein the one or more user preferences comprise the keyword (see parental control modification actions may include actions associated with skipping portion of the television program, adding a bleep or other audio deafening feature, blurring or blocking certain portions of the television program, and deleting portions of the television program. Also, the user may add additional metadata. ..—paragraph 0020 and figs. 3-4).  
In regards to claim 5, Cary and Gupta teaches a method of claim 4, further, Cary teaches wherein an instruction of the one or more instructions comprises a seek instruction having associated metadata comprising the keyword (see modification action may be executed according to instructions included within the edit script and/or otherwise indicated by information associated..—paragraph 0020 and 0033 and figs. 3-4).  
In regards to claim 6, Cary and Gupta teaches a method of claim 1, further, Cary teaches comprising: generating, based at least on the determining the one or more instructions for modifying playback of the content (see paragraphs, 0020, 0033), alternate audio for output at a time indicated by the one or more instructions (see modification action may be executed according to instructions included within the edit script and/or otherwise indicated by information associated..—paragraph 0033).  
In regards to claim 7, Cary and Gupta teaches a method of claim 6, further, Cary teaches wherein the alternate audio is comprises at least one of: a silence, a tone, and/or a dub (see .  
Claim 12 list all the similar elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12.
In regards to claim 13, Cary and Gupta teaches a method of claim 12, further, Cary teaches wherein the parsing comprises: identifying each instruction from the manifest (see executed according to instructions included within the edit script..—paragraph 0033); determining a type associated with each instruction; and determining one or more attributes associated with each instruction (see executed according to instructions included within the edit script and/or otherwise indicated by information associated therein..—paragraph 0033).
In regards to claim 14, Cary and Gupta teaches a method of claim 12, further, Cary teaches wherein the one or more instructions comprise an identification of an associated replacement audio segment to be output during the time point at which the one or more of the audio segments comprises the keyword (see modifying audio portion based key words ..—paragraphs 0020 and figs. 3-4).  
In regards to claim 15, Cary and Gupta teaches a method of claim 14, further, Cary teaches wherein the one or more instructions modify output of the content by replacing a portion of the audio segments of the content (see parental control modification actions may include actions associated with skipping portion of the television program, adding a bleep or other audio deafening feature, blurring or blocking certain portions of the television program, and deleting portions of the television program..—paragraphs 0020, 0033 and figs. 3-4).  
 method of claim 12, further, Cary teaches wherein the causing execution of the one or more instructions comprises: monitoring the playback of the content; and scheduling each instruction for execution before a time corresponding to an associated time of the instruction (see parental control modification actions may include actions associated with skipping portion of the television program, adding a bleep or other audio deafening feature, blurring or blocking certain portions of the television program, and deleting portions of the television program..—paragraphs 0020, 0033 and figs. 3-4).  
In regards to claim 17, Cary and Gupta teaches a method of claim 12, further, Cary teaches wherein the causing execution of the one or more instructions of the content comprises: executing at least two instructions concurrently (see modification actions or multiple instructions for certain modification actions depending on the requirements of the outputting terminal..—paragraphs 0032-0033).  
In regards to claim 18, Cary teaches a method of claim 12, further, Cary teaches wherein the causing execution of the one or more instructions of the content comprises: causing output of metadata associated with an instruction when a timestamp associated with a portion of the audio segments matches a presentation time of output of the content (see offset, for example, may be a Normal Play Time (NPT) time-stamp or derived from related NPT time-stamp information..--paragraphs 0020, 0022).  
In regards to claim 19, Cary and Gupta teaches a method of claim 18, further, Cary teaches wherein the metadata facilitates scrubbing to the timestamp associated with the portion of the audio segments (see paragraphs 0020, 0022).  
 method of claim 18, further, Cary teaches wherein the metadata facilitates seeking via a seek instruction (see paragraph 0020).


Claim Rejections - 35 USC § 103

Claim 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cary et al. US 2013/0064525 and Gupta et al. US 2018/0007448 as applied to claims 1-7 above, and further in view of Jarman US 6, 889, 383.

In regards to claim 8, Cary and Gupta teaches a method of claim 6, wherein the determining the one or more instructions (see paragraph 0033) comprises: however, Cary and Gupta fails to explicitly teaches, but Jarman teaches extracting a closed captioning track from the content (see modification with closed caption…--col. 4 lines 16-29).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to combine the teaching of Jarman into a system of Cary and Gupta in order to extract a closed captioning track from the content, as a result unwanted words muted or excluded from the playback data.
In regards to claim 10, Cary and Gupta teaches a method of claim 1, furthermore, Jarman teaches wherein an instruction of the one or more instructions comprises a volume instruction comprising an associated starting timestamp, an associated ending timestamp, and an associated value indicating a volume adjustment to be made during playback between the times indicated by the starting and ending timestamps (see examining the muting the volume during segments of the stream that contain words matching with a predetermined set of words, also see Muting continues until the navigator determines that the time code for the multimedia content then being decoded reaches the stop position defined in the navigation object..--col. 4 lines 15-30 and col. 5 lines 25-41).  
In regards to claim 11, Cary and Gupta teaches a method of claim 10, furthermore, Jarman teaches wherein the associated value of the volume instruction indicates that the volume is to be muted (see col. 4 lines 15-30 and col. 5 lines 25-41).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cary et al. US 2013/0064525 and Gupta et al. US 2018/0007448 as applied to claims 1-7 above, and further in view of Dimitrova et al. US 8,949,878.
In regards to claim 9, Cary and Gupta teaches a method of claim 1, wherein the determining the one or more instructions (see paragraph 0033) comprises: however, Cary and Gupta fails to explicitly teaches, but Dimitrova teaches extracting the audio portion of the content; and executing a speech-to-text process on the audio portion of the content (see translating text via a speech to text speech recognition…--col. 8 lines 37-52).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to combine the teaching of Dimitrova into a system of Cary and Gupta in order to executing a speech-to-text process on the audio portion of the content, as a result speech can be interpreted without sound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481